UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7327


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY WAYNE MANGUM,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:06-cr-00058-NCT-1)


Submitted: March 15, 2019                                         Decided: April 3, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Wayne Mangum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Wayne Mangum appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Mangum, No. 1:06-cr-00058-NCT-1 (M.D.N.C. Oct. 11, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2